Case 2:18-cv-11273-MCA-JAD Document 562 Filed 03/07/19 Page 1 of 2 PageID: 5357



 ARCHER & GREINER, P.C.
 One Centennial Square
 Haddonfield, NJ 08033
 Tel: (856) 795-2121
 By:     John J. McDermott, Esq.
         (jmcdermott@archerlaw.com)
         William J. Stack, Esq.
         Charles J. Dennen, Esq.

 GIBBS & BRUNS, LLP
 1100 Louisiana, Suite 5300
 Houston, TX 77002
 Tel: (713) 650-8805
 By:     Kathy D. Patrick, Esq.
         (kpatrick@gibbsbruns.com)
         Anthony N. Kaim, Esq.
         Jorge M. Gutierrez, Esq.

 LANGSAM STEVENS SILVER & HOLLAENDER, LLP
 1818 Market Street, Suite 2610
 Philadelphia, PA 19103
 Tel: (215) 732-3255
 By:     Larry D. Silver, Esq.
         (lsilver@lssh-law.com)
         David E. Romine, Esq.
         Jennifer Graham Meyer, Esq.
         Erin M. Carter, Esq.

 Attorneys for Plaintiff
 Occidental Chemical Corporation

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                               NEWARK VICINAGE

  OCCIDENTAL CHEMICAL CORPORATION          )
                                           )   Civil Action No. 2:18-cv-11273-MCA-
                                           )   JAD
         Plaintiff,                        )
                                           )   Electronically Filed
  v.                                       )
                                           )   NOTICE OF VOLUNTARY
  21ST CENTURY FOX AMERICA, INC., et al.   )   DISMISSAL WITHOUT PREJUDICE
                                           )   OF STALEY HOLDINGS LLC AND
         Defendants.                       )   A.E. STALEY MANUFACTURING
                                           )   COMPANY PURSUANT TO RULE
                                               41(a)(1)(A)(i)
Case 2:18-cv-11273-MCA-JAD Document 562 Filed 03/07/19 Page 2 of 2 PageID: 5358



        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Occidental Chemical

 Corporation hereby gives notice that its claims against Staley Holdings LLC and A.E. Staley

 Manufacturing Company in the above-captioned action are voluntarily dismissed, without

 prejudice. For the avoidance of doubt, this voluntary dismissal is as to Staley Holdings LLC and

 A.E. Staley Manufacturing Company only.


                                                      ARCHER & GREINER, P.C.
 Dated: March 7, 2019
                                                By:        s/ John J. McDermott
                                                      John J. McDermott, Esq.
                                                      (jmcdermott@archerlaw.com)
                                                      William J. Stack, Esq.
                                                      Charles J. Dennen, Esq.
                                                      One Centennial Square
                                                      Haddonfield, NJ 08033
                                                      Tel: (856) 795-2121
                                                      Fax: (856) 795-0574

                                                      GIBBS & BRUNS, LLP
                                                      Kathy D. Patrick, Esq.
                                                      (kpatrick@gibbsbruns.com)
                                                      Anthony N. Kaim, Esq.
                                                      Jorge M. Gutierrez, Esq.
                                                      1100 Louisiana, Suite 5300
                                                      Houston, TX 77002
                                                      Tel: (713) 650-8805
                                                      Fax: (713) 750-0903

                                                      LANGSAM STEVENS SILVER &
                                                      HOLLAENDER, LLP
                                                      Larry D. Silver, Esq.
                                                      (lsilver@lssh-law.com)
                                                      David E. Romine, Esq.
                                                      Jennifer Graham Meyer, Esq.
                                                      Erin M. Carter, Esq.
                                                      1818 Market Street, Suite 2610
                                                      Philadelphia, PA 19103
                                                      Tel: (215) 732-3255
                                                      Fax: (215) 732-3260

                                                      Attorneys for Plaintiff
                                                      Occidental Chemical Corporation
